DETAILED ACTION
Claims 1 - 20of U.S. Application No. 17007064 filed on 08/31/2020 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/31/2020 and 04/05/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference character “elongated body 86” and “system 500” mentioned in para [0041], and [0049] of the published application.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 9, and 12 are objected to because are duplicate claims. Correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13  recites “the first and second lengths may be generally equal”. The usage of “may be” renders the claim indefinite because it crease doubts if the first and second lengths are equal or not.
The limitation in question is interpreted as “the first and second lengths are equal”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14, 16 - 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moebius Jens (EP 2680404; Hereinafter, “Jens”).
Regarding claim 14: Jens discloses a method of manufacturing an electric machine having a stator core (para [0003]) and a rotor (para [0003]), the method comprising: for the stator core of the electric machine (para [0003]), forming a winding (10) having a channel (12) defined through at least a portion thereof (fig. 2-4), wherein forming the winding (10) further includes integrally forming one or more turbulators (13) within the channel (12).
Regarding claim 16/14: Jens discloses the limitations of claim 14 and further discloses forming the one or more turbulators within the channel further includes forming at least partially vertically aligned first and second sections (upper and lower portions) of the one or more turbulators (13), wherein a gap (g) is defined between the first and second sections (upper and lower portions) of the one or more turbulators (13).

    PNG
    media_image1.png
    275
    811
    media_image1.png
    Greyscale

Regarding claim 17: Jens discloses a winding (10) for an electric machine (title) comprising: an elongated body (11), wherein the elongated body (11) is configured to be operably coupled with at least one of a stator or a rotor (para [0029]); a channel defined (12) by the elongated body (11) and extending through at least a portion of the elongated body (11); and a turbulator (13) positioned within the channel (12), wherein the turbulator (13) is within a cooling fluid flowpath through the channel (12).
Regarding claim 18/17: Jens discloses the channel (12) is operably coupled with a cooling system (pressurized cooling medium that flows in the channel; para [0028]) configured to move a cooling fluid through the channel (12).
Regarding claim 19/17: Jens discloses the turbulator (13) includes a first turbulator and an offset (fig. 4 discloses plurality of offset protrusions 13) second turbulator (13).
Regarding claim 20/19/17: Jens discloses each of the first and second turbulators (13) includes a first section extending from a first portion of the channel (the upper portion) and a second section (the power portion) extending from a second portion (lower portion) of the channel (12), the first and second portions separated by a gap (g).

    PNG
    media_image1.png
    275
    811
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 – 7, 9 - 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jens in view of Garmon et al. (US 20160211721; Hereinafter, “Garmon”).
Regarding claim 1: Jens discloses an electric machine (title) comprising: a stator core (para [0003]), winding (made of conductors 10; para [0015]) defining a channel (12; fig. 2 – 4) through at least a portion thereof; a cooling system (pressurized cooling medium that flows in the channel; para [0028]) operably coupled with the channel (12) and configured to move a cooling fluid through the channel (para [0028]); and a turbulator (13) positioned within the channel (12), wherein the turbulator (13) is within a flowpath of the cooling fluid (within channel 12).
Jens does not specifically show the stator core defining a plurality of core slots in a surface thereof; a winding housed in at least one of the plurality of core slots.
Garmon shows stator core (5) defining a plurality of core slots (in which coils 100 are disposed) in a surface thereof (the inner circumferential surface); a winding (6) housed in at least one of the plurality of core slots (fig. 2).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed stator of the Electrical machine of Jens with the stator core defining a plurality of core slots in a surface thereof; a winding housed in at least one of the plurality of core slots as disclosed by Garmon to securely dispose the windings in the stator and to increase the flux produced by the windings by the magnetic material of the core.
Regarding claim 3/1: Jens in view of Garmon disclose the limitations of claim 1 and Jens further discloses that the turbulator (13) includes a first turbulator separated from a first side portion of the channel (12) by a first distance (d1; the annotated fig. 3 below) and a second turbulator (13) separated from an opposing second side portion of the channel by a second distance (d2; the annotated fig. 3 below).

    PNG
    media_image2.png
    304
    427
    media_image2.png
    Greyscale

Regarding claim 4/3/1 and 5/3/1: Jens in view of Garmon disclose the limitations of claim 3 and Jens further discloses that the first distance (d1 above) is generally equal to the second distance (d2 above), and the turbulator (13) is integrally formed (see fig. 3 above) with the winding (10).
Regarding claim 6/1: Jens in view of Garmon disclose the limitations of claim 1 and Jens further discloses that the turbulator (13) includes a first turbulator having a first width (w1) and a second turbulator having a second width (w2).

    PNG
    media_image3.png
    264
    467
    media_image3.png
    Greyscale

Regarding claim 7/6/1: Jens in view of Garmon disclose the limitations of claim 6 and Jens further discloses that the first width (w1) is generally equal to (see fig. 3 above)the second width (w2).
Regarding claim 9/1: Jens in view of Garmon disclose the limitations of claim 1 and Jens further discloses that the turbulator (13) includes a first section extending from an upper portion of the channel and a second section extending from a bottom portion of the channel, wherein the first and second sections define a gap (g) therebetween.

    PNG
    media_image1.png
    275
    811
    media_image1.png
    Greyscale

Regarding claim 10/9/1 and 11/9/1: Jens in view of Garmon disclose the limitations of claim 9 and Jens further discloses that the first and second sections are vertically offset from one another (see annotated fig. 3 above), the gap (g) defined between the first and second sections is asymmetrical relative to a centerline of the channel (see annotated fig. 3 above).
Regarding claim 12/1: Jens in view of Garmon disclose the limitations of claim 1 and Jens further discloses that the turbulator (13) includes a first section extending from an upper portion of the channel and a second section extending from a bottom portion of the channel, wherein the first and second sections define a gap (g) therebetween.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jens in view of Garmon  and in further view of Schweinert (US 20170126084; Hereinafter, “Schweinert”).
Regarding claim 2/1: Jens in view of Garmon disclose the limitations of claim 1 and Garmon further discloses a controller (21) operably coupled to the cooling system (para [0020]).
Jens in view of Garmon does not disclose the controller configured to actuate a pump assembly of the cooling system.
Schweinert disclose a coolant pump (28).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the electrical machine of Jens in view of Garmon with a coolant pump, thus the controller (since the controller 21 controls the cooling system) to actuate a pump assembly of the cooling system as disclosed by Schweinert to be able to increase the liquid cooling pressure, which increase the machines cooling capacity.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jens in view of Garmon  and in further view of Leach et al. (US 20190148037; Hereinafter, “Leach”).
Regarding claim 8/6/1: Jens in view of Garmon disclose the limitations of claim 6 but does not disclose that the first width is greater than the second width.
Leach discloses a turbulators wherein the first width (w1) is greater than the second width (w2). 

    PNG
    media_image4.png
    208
    233
    media_image4.png
    Greyscale

Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the windings of the electrical machine of Jens in view of Garmon with the first width is greater than the second width as disclosed by Leach to be able to control the speed and the volume of the coolant as desired.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jens and in further view of Schweinert.
Regarding claim 15/14: Jens disclose the limitations of claim 1 and further disclose operably coupled the winding (10) to one of the stator core or the rotor (para [0029]); and fluidly coupling a cooling system (the pressurized liquid coolant) to the channel (12).

Jens does not specifically disclose that the fluidly coupling the cooling system to the channel includes coupling a supply line to one end portion of the winding and a return line to a second end portion of the winding.
Schweinert discloses coupling the cooling system to the channel includes coupling a supply line (at pump 28) to one end portion of the winding (fig. 18) and a return line to a second end portion of the winding (at heat exchanger 29).
it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the windings of the electrical machine of Jens with the fluidly coupling the cooling system to the channel includes coupling a supply line to one end portion of the winding and a return line to a second end portion of the winding as disclosed by Schweinert to be able to run the coolant in a closed circuit to automate the cooling process.
Allowable Subject Matter
Claims 13/1 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2832